Case 19-16337-amc                    Doc         Filed 06/23/21 Entered 06/23/21 12:53:05                            Desc Main
                                                 Document      Page 1 of 9
    Fill in this information to identify the case:

    Debtor 1      JEREMIAS OLIVO A/K/A JEREMIAS OLIVO-GOMEZ

    Debtor 2
    (Spouse, if filing)

    United States Bankruptcy Court for the: Eastern District of Pennsylvania

    Case number 19-16337-amc




 Official Form 410S2
 Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                            12/16

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in
 the debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the
 bankruptcy filing that you assert are recoverable against the debtor or against the debtor's principal residence.

 File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

  Name of creditor: Freedom Mortgage Corporation                                Court claim no. (if known): 4

  Last four digits of any number you use to
  identify the debtor’s account: 2248

  Does this notice supplement a prior notice of
  postpetition fees, expenses, and charges?
           No
           Yes. Date of the last notice: 05/20/2020

  Part 1: Itemize Postpetition Fees, Expenses, and Charges
  Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include
  any escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has
  previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.


  Description                                                                       Dates incurred                             Amount

  1. Late charges                                                                                                    (1)   $ 0.00
  2. Non-sufficient funds (NSF) fees                                                                                 (2)   $ 0.00
  3. Attorney’s fees (Plan Review)                                                                                   (3)   $ 0.00
  4. Filing fees and court costs                                                                                     (4)   $ 0.00
  5. Bankruptcy/Proof of claim fees                                                                                  (5)   $ 0.00
  6. Appraisal/Broker’s price opinion fees                                                                           (6)   $ 0.00
  7. Property inspection fees                                                                                        (7)   $ 0.00
  8. Tax advances (non-escrow)                                                                                       (8)   $ 0.00
  9. Insurance advances (non-escrow)                                                                                 (9)   $ 0.00
 10. Property preservation expenses. Specify:                                                                       (10)   $ 0.00
                                                                       08/2020-10/2020 – (3) monthly payments at
                                                                      $654.70 each; 11/2020 – (1) monthly payment
 11. Other. Specify: Pursuant to paragraphs 3 and 4 of the             at $680.52; 12/2020-05/2021 – (6) monthly
 Stipulation filed on 06/09/2021 and the Order entered on              payments at $678.23; less suspense in the    (11)   $ 7,333.86
 06/11/2021                                                           amount of $618.14; attorney fees and costs in
                                                                                the amount of $1,238.00
 12. Other. Specify:                                                                                                (12)   $ 0.00
 13. Other. Specify:                                                                                                (13)   $ 0.00
 14. Other. Specify:                                                                                                (14)   $ 0.00

  The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
  See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

Official Form 410S2                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                                      page 1
Case 19-16337-amc                   Doc         Filed 06/23/21 Entered 06/23/21 12:53:05                                               Desc Main
                                                Document      Page 2 of 9
  Debtor1    JEREMIAS OLIVO A/K/A JEREMIAS OLIVO-GOMEZ                   Case number (if known) 19-16337-amc
             First Name     Middle Name         Last Name




  Part 2: Sign Here
  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address
  and telephone number.

  Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)



  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.

       /s/Andrew Spivack
       Signature
                                                                                 Date 06/22/2021



  Print: Andrew Spivack, Esquire (84439)
         First Name       Middle Name           Last Name                        Title Attorney



  Company Brock & Scott, PLLC

  Address 302 Fellowship Road, Suite 130
            Number               Street


            Mount Laurel, NJ 08054
            City                    State    ZIP Code


  Contact phone 844-856-6646 x3017                                               Email P A B K R @ b r o c k a n d s c o t t . c o m




Official Form 410S2                     Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                page 2
Case 19-16337-amc       Doc     Filed 06/23/21 Entered 06/23/21 12:53:05         Desc Main
                                Document      Page 3 of 9

                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                 Philadelphia Division


IN RE:
JEREMIAS OLIVO A/K/A JEREMIAS OLIVO-                Case No. 19-16337-amc
GOMEZ
                                                    Chapter 13
Freedom Mortgage Corporation,
       Movant

vs.

JEREMIAS OLIVO A/K/A JEREMIAS OLIVO-
GOMEZ,
     Debtor.

                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and exact copy of the foregoing Notice Of
Postpetition Mortgage Fees, Expenses, And Charges has been electronically served or mailed, postage
prepaid on June 23, 2021 to the following:

JEREMIAS OLIVO
2854 LARDNER STREET
PHILADELPHIA, PA 19149

Stephen Matthew Dunne, Debtor's Attorney
Dunne Law Offices, P.C.
1515 Market Street, Suite 1200
Philadelphia, PA 19102
bestcasestephen@gmail.com

William C. Miller, Bankruptcy Trustee
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105
Case 19-16337-amc      Doc       Filed 06/23/21 Entered 06/23/21 12:53:05   Desc Main
                                  Document     Page 4 of 9
United States Trustee, US Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106


                                       /s/ Andrew Spivack
                                       Andrew Spivack, Esquire
                                       (Bar No. 84439)
                                       Attorney for Creditor
                                       BROCK & SCOTT, PLLC
                                       302 Fellowship Road, Suite 130
                                       Mount Laurel, NJ 08054
                                       Telephone: 844-856-6646 x3017
                                       Facsimile: 704-369-0760
                                       E-Mail: PABKR@brockandscott.com
Case 19-16337-amc   Doc   Filed 06/23/21 Entered 06/23/21 12:53:05   Desc Main
                          Document      Page 5 of 9




                    EXHIBIT “A”
Case
 Case19-16337-amc
      19-16337-amc Doc
                    Doc67 Filed
                           Filed06/23/21
                                 06/09/21 Entered
                                            Entered06/23/21
                                                     06/09/2112:53:05
                                                              08:52:46 Desc
                                                                        DescMain
                                                                             Main
                          Document       Page 6
                                              1 of 9
                                                   3



                 IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

 IN RE:
 JEREMIAS OLIVO                                        Case No. 19-16337-amc

        Debtor
                                                       Chapter 13
 FREEDOM MORTGAGE CORPORATION,
        Movant

 vs.
 JEREMIAS OLIVO
 Aka Jeremias Olivo-Gomez                              11 U.S.C. §362

        Respondent


             STIPULATION IN SETTLEMENT OF MOTION FOR RELIEF
                       FROM THE AUTOMATIC STAY

       It is hereby stipulated by and between Brock & Scott, PLLC, counsel for the Movant,
FREEDOM MORTGAGE CORPORATION, and Stephen Matthew Dunne, Esquire, counsel for
the Debtor, as follows:

      1.      The Automatic Stay as provided by Section 362 of the Bankruptcy Code shall
              remain in full force and effect conditioned upon the terms and conditions set
              forth herein.

      2.      This Stipulation pertains to the property located at 2854 Lardner Street,
              Philadelphia, PA 19149, mortgage account ending with “2248”.

      3.      The parties agree that the total post-petition arrearage consists of three (3)
              monthly payments for the months of August, 2020 through October, 2020 at
              $654.70 each; one (1) monthly payment for the month of November, 2020 at
              $680.52; six (6) monthly payments for the months of December, 2020 through
              May, 2021 at $678.23 each; less suspense in the amount of $618.14; attorney
              fees and costs in the amount of 1,238.00; resulting in the total post-petition
              arrearage amount of $7,333.86.

      4.      Within ten (10) days from the date that this stipulation is approved by the Court,
              Debtor agrees to amend the Chapter 13 Plan to include the aforementioned post-
              petition delinquency in the amount of $9,464.86 ($7,333.86 plus $2,131 which
              represents the postpetition fee notice for 5/20/2020 in the amount of $1,231.00
              and 5/24/2020 in the amount of $900). The parties agree that the Movant may
Case
 Case19-16337-amc
      19-16337-amc Doc
                    Doc67 Filed
                           Filed06/23/21
                                 06/09/21 Entered
                                            Entered06/23/21
                                                     06/09/2112:53:05
                                                              08:52:46 Desc
                                                                        DescMain
                                                                             Main
                          Document       Page 7
                                              2 of 9
                                                   3



            file a Notice of Post-Petition Fees, Charges and Expenses as a supplement to the
            filed Proof of Claim for the above-stated amount and that same shall be deemed
            approved upon entry of the Order approving this Stipulation.

      5.    The parties agree that the allowed total secured claim of Movant for pre-petition
            arrearages in the amount of $20,643.80 and Post-Petition supplement in the
            amount of $9,464.86 will be paid, in full, through the Amended Chapter 13 Plan.
            The total delinquency to be paid to Movant through the Chapter 13 Plan is
            $30,108.66.

      6.    Debtor agrees to remain current post-petition from this day forward. Beginning
            June 1, 2021, all subsequent monthly payments and late charges shall be due in
            accordance with the terms of the Mortgage. All payments made pursuant to this
            Stipulation shall be by certified check or money order payable to FREEDOM
            MORTGAGE, FREEDOM MORTGAGE / ATTN: CASH PROCESSING,
            10500 KINCAID DRIVE, FISHERS, IN 46037.

      7.    If Debtor provide sufficient proof (front and back copies of checks or money
            orders) of payments made, but not already credited, the account will be adjusted
            accordingly.

      8.    Should the Debtor fail to make any of the above captioned payments, or if any
            regular monthly mortgage payment commencing after the cure of the post-
            petition delinquency is more than fifteen (15) days late, Movant may send
            Debtor and counsel, if applicable, a written Notice of Default of this Stipulation.
            If the default is not cured within ten (10) days of the date of the Notice, Movant
            shall file a Certification of Default with the Court and the Court shall enter an
            Order granting relief from the Automatic Stay under §362, waiving FED. R.
            Bankr. P. 3002.1 and waiving Rule 4001(a)(3) so that the Relief Order is
            immediately effective and enforceable.

      9.    In the event the Debtor(s) convert to a Chapter 7 during the pendency of this
            bankruptcy case, the Debtor shall cure all arrears within ten (10) days from the
            date of conversion in order to bring the loan contractually current. Should the
            Debtor fail to bring the loan contractually current, Movant shall send Debtor and
            counsel a written Notice of Default of this Stipulation. If the default is not cured
            within ten (10) days of the date of the Notice, Movant shall file a Certification of
            Default with the Court and the Court shall enter an Order granting relief from
            the Automatic Stay under §362, and waiving Rule 4001(a)(3) so that the Relief
            Order is immediately effective and enforceable.

      10.   Debtor’s tendering of a check to Freedom Mortgage, which is subsequently
            returned due to insufficient funds in the account upon which the check is drawn,
            shall not constitute payment as the term is used in this Stipulation.
Case
 Case19-16337-amc
      19-16337-amc Doc
                    Doc67 Filed
                           Filed06/23/21
                                 06/09/21 Entered
                                            Entered06/23/21
                                                     06/09/2112:53:05
                                                              08:52:46 Desc
                                                                        DescMain
                                                                             Main
                          Document       Page 8
                                              3 of 9
                                                   3



      11.    The parties stipulate that Movant shall be permitted to communicate with the
             Debtor and Debtor’s Counsel to the extent necessary to comply with applicable
             non-bankruptcy law.

        12. The parties agree that a facsimile signature shall be considered an original
            signature.


 Dated: May 27, 2021                        /s/ Andrew Spivack
                                            ____________________________
                                            Andrew Spivack, Esq.
                                            Attorney for Movant



                                            /s. Stephen M. Dunne
                                            ____________________________
                                            Dunne Law Offices, P.C., Esquire
                                            Attorney for Debtor

                                            /s/ Wiliam C. Miller
                                            ____________________________
                                            William C. Miller, Esquire, Trustee
                                            **without prejudice to any of our rights and
                                            remedies
Case
 Case19-16337-amc
      19-16337-amc Doc
                    Doc68 Filed
                           Filed06/23/21
                                 06/11/21 Entered
                                            Entered06/23/21
                                                     06/11/2112:53:05
                                                              12:26:27 Desc
                                                                        DescMain
                                                                             Main
                          Document       Page 9
                                              1 of 9
                                                   1



                IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

 IN RE:
 JEREMIAS OLIVO                                        Case No. 19-16337-amc

        Debtor
                                                       Chapter 13
 FREEDOM MORTGAGE CORPORATION,
        Movant

 vs.
 JEREMIAS OLIVO
  Aka Jeremias Olivo-Gomez                             11 U.S.C. §362

        Respondents

                                            ORDER

       AND NOW, this             day of                    , 2021, it is hereby ORDERED that the
corresponding Stipulation is hereby approved, shall be, and is hereby made an Order of this Court.




   Date: June 11, 2021                    ___________________________________
                                          Honorable Ashely M. Chan
                                          United States Bankruptcy Judge
